-.
                                                                    540


 :...
.    Banarab        I$. J, Iraaoe,   VlebdhalFmaD,   Page 2




            100 000 population   and lers than 166,000popu-
            la&n         harkbben aatlng under ArtIsle 624Sb,
                     lihat
            bat ha+ ?mr aooordlng $0 the laet Federal. oen-
            elm, a pOpoiatiOl3  O$ 1.e.th.lI loo,WC' lnhabi-
            taptm.-. And Oath mob a oltr le@ly    oont~nue it8
            opOra81@% or rlFb6len’ 8 and polloe!aen’
                                                   8 pen.10n
            rttttd~de~~dwi~ib    62430.*
                       piewe underwtand it your prpblem ir thlel Son
    0ltlM       a*t%pS le88 thali100,000 populationaooordlngto
    the 1940 F8ded            OOIISUOhad POP* than 100 000 aaootd%ngto
    the 1980 Fbderal Clrae~eu14 uore malntadng              a peaelou fund
    ror rimtbn, pokio*mm,            *to., *or,   the pr13~lelone of Art:-
    016 62&b, of Vemoa~e Annotated ClVil Statutes,whioh br
    ita tWms           appfkes to 'all iaaOrporatsd.oitl*e   and towns
    deatalaliqmore Phaa one hwdred thooeand (lOO,OOO)%nhabl-
    Sante and 1.88 than oue huadred llg h t~-               fir e
                                                           thooeand
    f~p~~u;abl$antu)tr,             aooordlng to the lwt    groomding Ped-
                            You desire to Knox whether or not mlele
    lWW%, of Verndntr.Aaaotated            Ololl Statutea, r.ll&atee the
      IS%@ 0r.m0h 0mwmf              hdng    ie88 th0n thb mqtrfeite
    E00,000 tiniapa jmpula~lon.
                   A brilrr mvinr o? the urtorf   0r oit~ rlremn-
    ~l:OOWA        peWiOn fUBd'l*@iirtitiOn  till be helpml,
              fn 1919 *he ThlrtJ-rlxthb@8lature (tit6 l919,
    36bh Leglrlature,6haptec 10, p. 10) loaoted a oltr firemen-
    polioemen pearloo aot whLoh br it8 ten8 applied to oltlee
    having a populatloa of over10 000 Mmbltante looordingto
    the United BtaOW Oeneur oi 19iO. Seotlon10 requiredt&t
    an eleotlon be held reeulting In a faVorablemajoritytote
    before any publio fund8 oould be paid out-unaOr the prowl-
    .10n. 0r the Aot. Thle la a o tmentwae 00twm in 192S a8
    ArtILl.. 132294243 lnolueire,Of the EtM8.d ClVll Statute..
    In oodii'ylng Artloie 6229 the Leglelaturemade the prowl-
    eione or the Aot applloableto all altleeharing R popula-
    tlon In 0x0888 or 10,000 inhabitant6l  aooordingto the pre-
    oeding Fedoral Urnrue.*   Seotloa 16 beoaas Article 6242
.   providingt
                     '100i\urdsehall be paid out of the pabllo
            treasury     oi euoh tncorParat*dcltr or tow.!,%n
            OIUT~:~~ Out EiIyOsth8 Pr~Vi@iOn#Of this ia??,
    Honoreb~b 8. J. *:c*r..;,
                      Zaaaoe, V+oe-Ohairman,
                          /
                                                          Page 3




           exoept OD a ma)orl%lr vote         or   the   rotbra    or ruoh
           aity         or   torn.‘

              fn SW%3 Oh8 wS@m    8eeeion oi th* ?ortpthiml
    xdgi8btw0 ewfbdbd   Aoti0100 022943a43, ia0mi~0,   0r th8
    Revl8ed Civil 0~a~otee to provide a pension fund for all
    sunioipal *mplcfy*es.kwever, the hot w&e made applioable
    only to thwb oltior  and towns having a population or
    280,000 or mar&lnhabltaate aooordtng to the last prooed-
    lng Feabml @enam.
                The Firrs tilled sopon      or the Forty-third Lsgit
    lature then emiob$d Into law ouee Bills Has. 30 and 31.
    The ronbr     rovid*a ror rizwan-poltoeeea penrione in oities
    yl:;ng   not P86s t&an 240,000 and not’sore     than 273,000 papala-
           . The latte~~was IlLmost l&*ntloal   legislation   r0r oltl*e
    oontalningmar* ,%han100 OOO an& less than 186,000 population.
    House Bllz 810. ~3P (Asto i933   43rd La       lot Q.8. ch. 4 k-
    oam &tioi* 6843a, Vernon~s'AMotateft biril Statutea.             use
    B111 Ho. 31 (Aate   1933, 43xd Leg.; ht     0. S., Oh. 101) be-
    Q~O AHiol* 6243b, of.VernontsAnnotated 01~11 Btatutee.
                        !ibb F’lrst,Oalled  8eerlon or the Forty-thlrb Legie-
    i;$e          ;bo      ~enaoteil House Bill Ho. 108 (Aats 1933, 43rd Leg.,
              Ohi 30,:p. 89). This beoaoe Artiole 62430 or
    Vernoii~s'innotat*dl
                      Oivil Statutes which reads as follows:
                *No. xi That where arimaJorlty   qf the reel-
           dent tqxpape+e being qualified elaotore of adj
           olty op *oW In tnle StaSe having a population
                             thousand flO,OOO) inhabitants,
                            an eleo8ion held In such olty or
                          of the expending of publio funds
                        or town In oarrylng out the provl-
                       pter 16, General Lava or the 33th
                        Regular Seaelon, euoh eleotion and
                        prooeedinge had and done in oonneo-
           tlon therewith by the gorernlng body of such
           olty or tom are hereby l*galis*d,approved and
           validatkd and It Is hereby deolared that no rurthor
           eleotlon ehaI&lbe neoeeeary for the expenditure    of
           pub110 rundei:tooamy out the provisionsof H.B.
           Ho. 30 aad R, B. NO. 31, Oi the Plrst Called
           8eesioq or tq* 43rd Lmglelature,. but any oleotlon




i
i
HonoPab~e s. a. LmaO8, Vioe-hrmxul, Pllge 4



      held und*~'tb provleioneof Chapter10, 9esnefi
      ml Acts 91: the 36th Legislature, R8gular See-
      $l~n, #he@b~ra4~1~ h*reb7 deemed to bs euffi-
      oiont to 0     out the provleloneor iicmaeBill
      30 and %WO"1s ill%    of the 7ir.t Called See-
      rlon-ei $M 43rd Logielatuze.
            a9eo. 2. Jinyother eleotioneheld In qon-      .
      ZoraH7 with the provlelone    02 Chapter10, tin-
      soak L&r Or the 33th Legleletum,     Regular tie-
      *ion, and adopting the pnnlelo~e    or raid ohapt*r
      ar0 hrrbby X*galir*d   approved and +lldated.
      Anyrmid*iwoahaxnimibdoagbgt0th8Pbe-
      men and                    rssai~ a part
                 Polkoemea Fund. shall         0r
          ftmd antiall warrantsend vouchers hereto-
 : ~...aa%Q
 :.:;;
     foresiirwd a~8 hereby legallr6d,9provd and
   ,..~.Irelt&itiul.
              'Sea. 3. AU pensloneheretororepaid br
  ;Y’ in; oil& mnder~ the tcrme 0r C%apter 10, Oaeral
 .-_,
 -, .I:. Laus of the Thlrtr-sixth Laglelature, iiegular
      geeeslon,inoltullng
                        all pensionspaid subsequent
 Y’ to the     enaotwntor Sonate Bill l39, Chapter 94,
      AaDa 0r the 43rd Legleldtum,     Regubr ~eelon,
     ..maklngsaid Act applloableen&y to oertalnoitlee
   ~~~and rrp90 November 1, 1933, arm herebyin ail
    ~~Chingo expre6elyvalidatedand legellrsd,and
      all pereone $0 whom euah penslonahave been paid
      sh&l herarltterbe de&        to be propurpemlonere
      uader ah& tcrme ot II.9. go. 30 end H, B.31,
      :;~t~eth,Plmt     Called Soeelonof the 43rd kg-
              .
            ls*0* 4. All p*nelonereadded to the pen-
      elan rolls               under
                  as p enslo ner s tha terms or Chap-
      ter 10, Qeneral Laws of the Thirty-sixth Legle-
  .   fatore, Regular Serelon but eubaequentto the
      onaotaen? of Senate Blli 20. l.39,Qurpter 94,
      A088 of the 43rd Leglelature,RsguiarSeeelon,
      neklqg lald Aot applloableow to dertaincltlee,
      ehall here8fterti doe-d prOpOr ami lagal pen-
      elonere on the rolls of all oltlseuheralna
      peneloa e~atem has been eetabllehedunder the
  :-. t*rae 0r B. B. No. 30, and B, 3. 31, bote 0r the
      Qpr* Oallod S*eelon of the 43rd Lglelatmre.
$fonorabl@ 6. 3,   Tsaaoo,   Vioe-Chalrmau,   Page 5



            vso. 6. All 0it100 inelededIn the pope-
     lation braokets oi ii.‘B.lto.30 aml E. B. 31,
     A688 Of f&h6rir8t atiud &WtiOtt Of tb &d
     Leg;rlature;   shall hereafter from ths effeotlve
     date of thie-Aot be dee8ed to hare a penrlon
     sjot6m without   the neoesslt;lof any eleotlon
     or any ao8lon on the paWof ths City Counoll,
     and such altjr Oounoil or Oo~erautg bard shall
     lmmediatel~provide adequatefunds for the psy-
     meat of pearions under ths tsrms of 9. B. Bo.
     30 and B. B. 31 and the tema titthis bt.'
            Xouoe Bill No. 30 (Artlole 6243a)and House Bill
Elo.,:3X (Artlole~624323)alike rsqairsd sn elsotlon and a
iarorable maJorlty vote by the quallflsdraters of the oitr
before  any pub110 funds might bs sxpanded under the prowl-
siono oz 8ht368 Aots,    Rouse B%ll lo. 106 (Arttole 62430) wss
derfgned to retiere   thio situation   by proriding that an
e%eotioa previously held under Chapter10, Qeneral   Laws,
Thirty-eSx8h@lslature (Artioles62W, st seq., prior to
amendment in 1933) would bs sufrloientfor Artlola,  6243a
&nd 6243b to beoome In all things efieottite in those oitiss
tallinS wlthln the presoribedpopulattonbmokets without
the neoesmkty of a new eleotlon. Hersover,the lots o? an
oitlee uithin the populationbraoketr of krtloles6243a
and 02-b were validated for the period eIapslngbetween
the Aots of 8he Regular Beesionor ths For+third Legisla-
ture oil1833 ma)~Ingthe pension law appltoableonly to ottt@s
of more than 280,000 inhabItantsand the Auts of the First
Oalled Llewion of the FortiT-thirdLegislatureprowldingfor
a flrewn-polioemea fund for oitles ln the popelationbrqciete
eet forth In Artloles 0243a and 6243b of Vernon'sAnnotstsd
Civil Statutes.
          Artlole 6243a, R. B. Ho. 30, Aats 1933, First Called
Beasioti,Fortj-thirdLeglslaturs,Ch. 4, watt aaetuledby Senats
Bill No. 10 of the Forty-seventhLegislature md Its prori-
rionr are now applioableto altiee  aontalnlngmore than
293,000 and less than 376,000 lnhabltsnts.
           This, brieily, was ths puSposeo? Article62430
of Vernontr Annotated Cltil Statutss.  It is readilyappti-
snt that its proyisions hate no applicationto the situation
drsorfbed in your letter. It does not serve as a flrsw4-
polfoemen pen8lon aat r0r oitlee havingless thsn l~,~
populatlon aooordlng to the 1940 FsdsralCensus.
                                                                          .--   545




               @oaeequently,it ir the opinion of this dspwtmnt
    AM ttna are   rbt$red    8ha8 ArWola   6243b ot Yernonts    &w&ate&
    olrii htUt68,    doe8 r$ot appl$ to oktier aontaialng1s~
    thaa 100,000 Uhab:taabe    aooordU@ to the 1940 PsderslCeasas,
    altharxgbruoh oitire  contained  merq than. 100,000 population
    ud~were vlthin the Aob under the 1930 Pedsral Census.
.
             ‘Xou ASV Owther advlred that Artiole 62430 of
    termA@   JLano8atedOitU StiatuteA aerve8 only to tdidate
    the a688 o$ oitier llorfalling within the popdlaUioabmekstr
    868 f'oith. &Xl &$iObi    '6243A a.!& 8243b Of t02916Dt B &Imtati(l
    abii Btat~8*8~wbMqmmQmrly      maintained  a firemebpoliee
    men peorioa system under the~provirioasof bctluler 6229,et
    ::qik.
          of the Revl86& aitii      9ta+a8*8,
                                         prior to thttlruemamnt

               'Lhtt epb.%eR la' no8 to be 6otistPUed a8 passing          w
    the oonr8lto%lonalitf   ~of any at there aote OS leglslattan.

                                               Very truly   your@

                                           &?¶QRA&fmaRAL       OP SXM




                                                      eM8 D. Ssmllsa
                                                             Asalstsat